Citation Nr: 1740794	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of a low back disability.

2.  Entitlement to service connection for a left hip disorder, status post-total hip arthroplasty (THA).

3.  Entitlement to service connection for a left lower extremity disability, claimed as due to a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, as due to medical disorders.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied the benefits sought on appeal.  The Veteran perfected an appeal of those determinations.

The Veteran's claim of service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.  The Veteran's attorney has advised that the Veteran is not seeking entitlement to service connection for PTSD.  (02/17/2016 VBMS-Correspondence)

In September 2014, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing is of record.

In May 2015, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The 2015 remand, in part, directed the AOJ to seek to obtain clinical records that may have been generated by the Naval Hospital at San Diego, CA, and/or Camp Pendleton,  CA.  In response to the AOJ's inquiry, the Veteran advised that he believed he was treated during 1983.  (06/09/2015 VBMS-VA Form 21-0820)  The AOJ asked the NRPC to search for any records during the entire year of 1983 and received a negative reply.  (06/09/2015 VBMS-VA Form 21-3101; 07/06/2015 VA Form 21-3101).  

The February 1985 Medical Board Report notes that the Veteran enlisted in October 1982 and was seen at the Naval Hospital, San Diego, CA for evaluation of short left leg and hip pain.  (06/28/2012 VBMS-STR-Medical, Photocopy, p. 15)  In light of the fact that the initial referenced Medical Evaluation Board (MEB) was dated in December 1982, and the initial Physical Evaluation Board (PEB) was dated in January 1983, it is probable that the Veteran was in fact evaluated at San Diego in 1982 as opposed to 1983.  Hence, another request should be made for records generated in 1982.  Additionally, the January 1983 PEB report notes that the Veteran successfully rebutted the findings, but there is no record of his rebuttal, if it was in written form.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the NRPC, or other appropriate agency, to search for any medical records, clinical or outpatient, related to the Veteran, then Perry A. Marshall, which may have been generated at Naval Hospital, San Diego, CA, or Camp Pendleton, CA, or both, during the period from October to December 1982.

The AOJ should also ask the NRPC to search for any records related to a December 1982 MEB or a January 1983 PEB  related to the Veteran, to include any rebuttal by the Veteran, which have not already been provided.

The AOJ shall comply with 38 C.F.R. § 3.159(c)(2), and (c)(3) (2016) if the record is not obtained.

2.  After the above is complete, conduct any indicated additional review or action.  If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


